OPINION OF THE COURT
NADLER, J.M., Judge.
This review arises as a result of a lower court dismissal and discharge of the defendant (appellee herein) for speedy trial violation.
The scenario commences with the defendant being charged with driving under the influence; the date, April 18, 1986. Trial should, *155therefore, have taken place on, or before, July 17 (the last day to fulfill the 90 day speed trial requirement.) A continuance was granted on that date by the Court, at the request of the defense, but charged to the State, because of alleged discovery violations.
Though it is not the State’s duty to produce the witnesses for discovery;
It is well established that it is not the responsibility of the prosecution to produce the State’s witnesses for depositions. Furthermore, to order the State to do so, or to dismiss a criminal case for failure to do so, constitutes a departure from essential requirements of law. (State v. Valdez, 443 So.2d 302 (Fla. 3d DCA 1983),
a slightly higher degree of cooperation on the part of the State would have averted the necessity of this appeal.
We hold the second continuance was improperly charged to the State. Accordingly, we reverse the lower court’s ruling dismissing and discharging the defendant, with instructions to reinstate the charge and set the cause for trial.
Kaye and Greenbaum, JJ., concurring.